PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/281,279
Filing Date: 30 Sep 2016
Appellant(s): Voigt et al.



__________________
Melissa E. Patterson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/20.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 U.S.C. 112
Appellant argues that the amendment filed September 17 2020 should have been entered.  Appellant is reminded that the issue of whether the amendments should have been entered is not reviewable by the Patent Trial and Appeal Board.  See CFR 1.116.
Appellant argues that the amendment filed on September 17 2020 should have been entered because the Examiner already interpreted this claim amendment.  
The Examiner respectfully disagrees.  The Examiner interpreted the previously claimed “temporarily relocating an analytical process between the remote edge device and the hub device” as “temporarily relocating an analytical process from the hub device to the remote edge device.” See the Final Rejection mailed June 17 2020, pg. 3.  The proposed claim amendment (filed on September 17 2020) Appellant is referring to recites, “temporarily relocating an analytical process from the remote edge device to the hub device.”  This language is the opposite of how it is interpreted by the Examiner.  Therefore, this language was not suggested by the Examiner. 

The Examiner respectfully disagrees.  As discussed above, the language that Appellant used in the amendment (“from the remote edge device to the hub device”) is the opposite of how it is interpreted by the Examiner (“from the hub device to the remote edge device”).  Due to the different possible interpretations (by Appellant and by Examiner), the “scope” and “boundaries” of the claim are not clear.
Appellant argues that the context of the claim is clear when viewed as a whole with the other claim features.  
The Examiner respectfully disagrees.  The specification (pa 0064) and the Appellants argument herein states that the process can be relocated on either the edge device or hub device.  Since the claim is directed towards where the process is executed, the relocation destination is important.  Since it is not made clear in the claim limitations, the claims remain rejected under 35 U.S.C. 112.

35 U.S.C. 103 
	Appellant argues on pgs. 10-12 that the Examiner fails to address the “temporary relocation” of the analytical process because “Although the terms "reallocate" in Chandra and "relocate" in claim 1 sound similar, these terms are not the same to someone of ordinary skill in the art. For example, in Chandra, the processor will perform a "task allocation" process to assign "one or more tasks of a service" to either the st paragraph. 
The Examiner respectfully disagrees.  The term "relocate" is determined to include the idea of "reallocate" based on the context it is given in Chandra.  As shown in Fig. 5, the service tasks are allocated to both the gateway (remote edge device) and the cloud (hub device).  In paragraph 0059, they are reallocated in a similar manner to the initial allocation, but using updated values of the parameters as measured by the profiling of 326.  Therefore, when the tasks are reallocated to the gateway or the cloud, they are “relocated.”

Appellant argues that Chandra fails to teach “temporarily relocating an analytical process” because there is no trigger to move the processing of the task to a different device without the latency not being met.  
The Examiner respectfully disagrees.  There are no claim limitations that discuss “trigger to move the processing of the task to a different device without the latency not being met.”  Chandra teaches “temporarily relocating an analytical process” by reallocating tasks between a gateway and a cloud network (Chandra, pa 0050).  Fig. 3b of Chandra shows the process for reallocating a task and it is performed repeatedly.  Therefore, when a task is reallocated, it can be there temporarily, until reallocation is determined to be needed again.  Since Fig. 3b is a loop and is therefore repeated, tasks can be reallocated temporarily in step 330 of the first loop and then reallocated again in step 330 of a second loop.  The tasks can be reallocated “permanently” if the latency  
Appellant argues that Chandra describes a permanent “allocation” of a task to a device, not a “temporary relocation” that can be moved back later.  
The Examiner respectfully disagrees.  Fig. 3b of Chandra shows the process for reallocating a task and it is performed repeatedly.  Therefore, when a task is reallocated, it can be there temporarily, until reallocation is determined to be needed again.  Since Fig. 3b is a loop and is therefore repeated, tasks can be reallocated temporarily in step 330 of the first loop and then reallocated again in step 330 of a second loop.  The tasks can be reallocated “permanently” if the latency requirements are always met in step 328.   There is no definition in the specification of “temporary” vs. “permanent.”  It is not required by the claim language that there be a “temporary relocation” that can be moved back later.

	Appellant argues on pgs. 12-13 that Chandra does not teach “when the first data flow rate is less than the second data flow rate, relocating the analytical process back to the edge device from the hub device in accordance with the temporary relocation" or "when the first data flow rate is greater than the second data flow rate, determining that temporarily relocating the analytical process reduces the execution time of the analytical process, wherein the analytical process is part of an analytical workflow that is implemented at least in part on the hub device and the remote edge device," as recited in claim 1 because the Examiner fails to address the “temporary relocation” of the analytical process.

	First, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 (II).  Since these limitations are not required to be performed when the previous conditions are not met (“when the first data flow rate is less than the second data flow rate” and "when the first data flow rate is greater than the second data flow rate”), Appellants arguments regarding these limitations are moot.
	Second, the claims do not require ““when the first data flow rate is less than the second data flow rate, relocating the analytical process back to the edge device from the hub device in accordance with the temporary relocation."
	Third, Fig. 3b of Chandra shows the process for reallocating a task and it is performed repeatedly.  Therefore, when a task is reallocated, it can be there temporarily, until reallocation is determined to be needed again.  Since Fig. 3b is a loop and is therefore repeated, tasks can be reallocated temporarily in step 330 of the first loop and then reallocated again in step 330 of a second loop.  The tasks can be reallocated “permanently” if the latency requirements are always met in step 328.  There is no definition in the specification of “temporary” vs. “permanent.”

	Appellant argues on pgs. 13-15 that Chandra fails to teach “temporarily relocating an analytical process between the remote edge device and the hub device, wherein: the analytical process generates first lineage metadata on the hub device in 
	The Examiner respectfully disagrees. 
The claims do not require that the lineage metadata be relocated.  The claims require “temporarily relocating an analytical process between the remote edge device and the hub device”, which has been discussed above.  The claims require that “the analytical process generates first lineage metadata on the hub device in accordance with an execution time of the analytical process.”  This occurs in Chandra’s Fig. 3b step 326 where the service tasks are profiled.  Paragraph 0057 describes step 326 and discloses “processer 126 may receive data from cloud network 116 on tasks being performed in the cloud network 116. For example, the profiling may be performed by monitoring parameters of the service, such the time of service T; 308 for each processing task 302 performed in the gateway, a data transfer time N 1 310 (bandwidth between the gateway and a cloud network), a time of service Tr 312 for each processing task 304 performed in the cloud network. The profiling at 326 may also monitoring/measuring the actual overall latency or time of service for the service being profiled.”  The cloud has a profiler 520, shown in Fig. 5, which provides monitored/measured information to the solver 514 of the gateway.  The profilers of Fig. 5 generate the metadata and are not required to be relocated.  Therefore, the first lineage metadata is generated on the cloud (hub device) in accordance with an execution time of the analytical process.

For the above reasons, it is believed that the rejections should be sustained.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169                                                                                                                                                                                                        
Conferees:
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169     
                                                                                                                                                                                                   /Brannon Smith/Quality Assurance Specialist, Art Unit 2100                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.